Case 2:18-cv-04258-SVW-GJS Document 63 Filed 11/29/18 Page 1 of 5 Page ID #:882



 1   Steve W. Berman (pro hac vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   1301 Second Avenue, Suite 2000
 3   Seattle, WA 98101
     Tel.: 206.623.7292
 4   Fax: 206.623.0594
     Email: steve@hbsslaw.com
 5

 6
     Christopher R. Pitoun (SBN 290235)
     301 N. Lake Ave., Suite 920
 7   Pasadena, CA 91101
     Tel.: 213-330-7150
 8   Fax: 213-330-7512
     Email: christopherp@hbsslaw.com
 9

10   Attorneys for Plaintiffs

11   [Additional Counsel Listed on Signature Page]
12                              UNITED STATES DISTRICT COURT
13                            CENTRAL DISTRICT OF CALIFORNIA
14    IN RE USC STUDENT HEALTH                              No. 2:18-cv-04258-SVW-GJS
15    CENTER LITIGATION
                                                            [consolidated with 2:18-cv-04940-
16    JOYCE SUTEDJA, MEHRNAZ                                SVW-GJS, 2:18-cv-05010-SVW-
17    MOHAMMADI, JANE DOE M.G.,                             GJS, 2:18-cv-05125-SVW-GJS, and
      JANE DOE R.B., JANE DOE K.Y., and                     2:18-cv-06115-SVW-GJS]
18    JANE DOE M.D., individually and on
19    behalf of all others similarly situated,              NOTICE OF RULE 41 DISMISAL
                                                            WITHOUT PREJUDICE OF
20                                     Plaintiffs,          INDIVIDUAL CLAIMS OF
21                                                          PLAINTIFF JANE DOE T.Y.
              v.                                            ONLY
22

23    UNIVERSITY OF SOUTHERN
      CALIFORNIA, BOARD OF
24    TRUSTEES OF THE UNIVERSITY OF
25    SOUTHERN CALIFORNIA, and
      GEORGE TYNDALL, M.D.,
26

27                                   Defendants.
28
     NOTICE OF RULE 41 DISMISAL WITHOUT PREJUDICE
     OF INDIVIDUAL CLAIMS OF PLAINTIFF JANE DOE T.Y. ONLY
     003211-11 1081051 V1
Case 2:18-cv-04258-SVW-GJS Document 63 Filed 11/29/18 Page 2 of 5 Page ID #:883



 1            Pursuant to Fed. R. Civ. P. 41(a)(1)(A), Plaintiff Jane Doe T.Y. voluntarily
 2
     dismisses her individual claims (Class Action Complaint, No. 2:18-cv-4940, ECF 1;
 3

 4   Consolidated Class Action Complaint, No. 2:18-cv-4258, ECF 47) without prejudice.

 5   Voluntary dismissal of her individual claims is appropriate given that the opposing
 6
     parties have not served either an answer or motion for summary judgment. This notice
 7

 8   does not affect the claims of the remaining Plaintiffs in the Consolidated Class Action

 9   Complaint filed August 28, 2018 or the corresponding allegations on behalf of the
10
     putative class.
11

12
     Dated: November 29, 2018                 Respectfully submitted,
13

14                                            HAGENS BERMAN SOBOL SHAPIRO LLP

15                                            By: /s/ Steve W. Berman
16                                            Steve W. Berman (pro hac vice)
                                              Shelby R. Smith (pro hac vice)
17                                            1301 Second Avenue, Suite 2000
18                                            Seattle, WA 98101
                                              Tel.: 206.623.7292
19                                            Fax: 206.623.0594
20                                            Email: steve@hbsslaw.com
                                              Email: shelby@hbsslaw.com
21

22                                            Christopher R. Pitoun (SBN 290235)
                                              HAGENS BERMAN SOBOL
23                                            SHAPIRO LLP
24                                            301 N. Lake Ave., Suite 920
                                              Pasadena, CA 91101
25                                            Tel.: 213-330-7150
26                                            Fax: 213-330-7152
                                              Email: christopherp@hbsslaw.com
27

28
     NOT. OF RULE 41 DISMISAL WITHOUT          -2-
     PREJUDICE OF INDIVIDUAL CLAIMS OF
     PLAINTIFF JANE DOE T.Y. ONLY
     003211-11 1081051 V1
Case 2:18-cv-04258-SVW-GJS Document 63 Filed 11/29/18 Page 3 of 5 Page ID #:884



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOT. OF RULE 41 DISMISAL WITHOUT    -3-
     PREJUDICE OF INDIVIDUAL CLAIMS OF
     PLAINTIFF JANE DOE T.Y. ONLY
     003211-11 1081051 V1
Case 2:18-cv-04258-SVW-GJS Document 63 Filed 11/29/18 Page 4 of 5 Page ID #:885



 1                                       Elizabeth A. Fegan (pro hac vice)
 2
                                         Emily Brown (pro hac vice)
                                         HAGENS BERMAN SOBOL
 3                                       SHAPIRO LLP
 4                                       455 N. Cityfront Plaza Dr., Suite 2410
                                         Chicago, IL 60611
 5                                       Tel.: (708) 628-4949
 6                                       Fax: (708) 628-4950
                                         Email: beth@hbsslaw.com
 7                                       Email: emilyb@hbsslaw.com
 8
                                         Annika K. Martin
 9                                       Jonathan D. Selbin
10                                       Laura B. Heiman
                                         LIEFF CABRASER HEIMANN &
11                                       BERNSTEIN, LLP
12                                       275 Battery Street, 29th Floor
                                         San Francisco, CA 94111-3339
13                                       Tel.: (415) 956-1000
14                                       Fax: (415) 956-1008
                                         Email: akmartin@lchb.com
15                                       Email: lheiman@lchb.com
16
                                         Daniel C. Girard
17                                       Elizabeth A. Kramer
18                                       Jordan Elias
                                         GIRARD GIBBS LLP
19                                       601 California Street, Suite 1400
20                                       San Francisco, California 94108
                                         Tel.: (415) 981-4800
21                                       Fax: (415) 981-4846
22                                       Email: dcg@girardgibbs.com
                                         Email: je@girardgibbs.com
23                                       Email: eak@girardgibbs.com
24
                                         Joseph G. Sauder
25                                       Matthew D. Schelkopf
26                                       Lori G. Kier
                                         SAUDER SCHELKOPF LLC
27                                       555 Lancaster Avenue
28
     NOT. OF RULE 41 DISMISAL WITHOUT     -4-
     PREJUDICE OF INDIVIDUAL CLAIMS OF
     PLAINTIFF JANE DOE T.Y. ONLY
     003211-11 1081051 V1
Case 2:18-cv-04258-SVW-GJS Document 63 Filed 11/29/18 Page 5 of 5 Page ID #:886



 1                                       Berwyn, Pennsylvania 19312
 2
                                         Tel: (610) 200-0580
                                         Fax: (610)727-4360
 3                                       Email: jgs@sstriallawyers.com
 4                                       Email: mds@sstriallawyers.com
                                         Email: lgk@sstriallawyers.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOT. OF RULE 41 DISMISAL WITHOUT     -5-
     PREJUDICE OF INDIVIDUAL CLAIMS OF
     PLAINTIFF JANE DOE T.Y. ONLY
     003211-11 1081051 V1
